Citation Nr: 9931872	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  97-35 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for organic brain 
syndrome, to include service connection due to Agent Orange 
exposure.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

M. S. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1961 to June 
1961, from October 1961 to August 1962, and from November 
1962 to June 1967.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in September 1997 by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

A personal hearing was held before the undersigned Member of 
the Board, sitting at the Montgomery RO, in June 1999.


FINDINGS OF FACT

1.  PTSD is not shown.

2.  Organic brain syndrome and the underlying causes thereof 
are first shown many years subsequent to the veteran's 
separation from service.

3.  Organic brain syndrome and the underlying causes thereof 
have not been found to be the product of inservice exposure 
to Agent Orange.



CONCLUSIONS OF LAW

1.  A claim for service connection for PTSD is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  A claim for service connection for organic brain 
syndrome, to include service connection due to Agent Orange 
exposure, is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.309(e) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  See also Caluza v. 
Brown, 7 Vet. App. 498 (1995), wherein the United States 
Court of Appeals for Veterans Claims, formerly the United 
States Court of Veterans Appeals (Court), held that a well-
grounded claim requires evidence of a current disability, an 
inservice disability, and a nexus or link between the two.  
When any one of these three criteria is not satisfied, the 
Board is obligated to find that a claim for service 
connection for any such disability is not well grounded and 
therefore must be denied, pursuant to the decision of the 
Court in Edenfield v. Brown, 8 Vet. App. 384 (1995).  See 
Caluza, supra.  


I.  Service Connection for PTSD

With regard to the veteran's claim of service connection for 
PTSD, the Board notes that this disorder is not shown, by 
means of clinical evidence, to be present at this time.  As 
indicated above, a disability must be currently manifested 
for a claim for service connection therefor to be deemed well 
grounded; that is, service connection cannot be granted for a 
disability that is not shown to exist.  Caluza, supra; see 
also Brammer v. Derwinski, 3 Vet. App. 223 (1992), and 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  While the 
veteran has submitted statements, and has testified at his 
personal hearing, to the effect that he currently experiences 
PTSD, and has described both current symptoms and inservice 
incidents that he believes were stressor events, such 
assertions are insufficient, in and of themselves, to render 
a claim well grounded; rather, the presence of a disability 
must be established by clinical evidence thereof.  No such 
evidence has been received by VA with regard to the presence 
of PTSD at this time.  It is noted that the report of a July 
1997 VA PTSD examination, while showing that other mental 
problems were discerned, does not indicate that PTSD was 
diagnosed.

In brief, the Board finds that PTSD is not currently 
manifested.  The veteran's claim for service connection for 
that disability is accordingly found to be not well grounded.

II.  Service Connection for Organic Brain Syndrome

With regard to the veteran's claim for service connection for 
organic brain syndrome, it is noted that the RO characterized 
this claim as one for service connection due to Agent Orange 
exposure.  The United States Court of Appeals for the Federal 
Circuit, however, has held that VA must consider claims that 
are predicated on a specific causative factor, such as 
exposure to Agent Orange or to 

radiation, on all potential bases for service connection.  
Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994).  The Board 
notes that the RO, in its September 1997 rating decision and 
in the statement of the case issued thereafter, also analyzed 
this claim in the context of whether organic brain syndrome, 
and its underlying causes, were incurred in or aggravated by 
service.  The Board accordingly finds that its 
characterization of this issue as indicated on the first page 
of this decision is not prejudicial to the veteran.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Having so determined, however, the Board must nonetheless 
conclude that the veteran's claim for service connection for 
organic brain syndrome is also not well grounded.  The Board, 
in that regard, acknowledges that, unlike PTSD, the medical 
evidence demonstrates that organic brain syndrome is 
currently manifested.  Private medical records dated in 1989 
show that the veteran was accorded treatment at that time for 
a left temporal lobe infarction, and that he thereafter 
incurred various cerebral vascular problems.  The report of 
the July 1997 VA PTSD examination indicates that his current 
impairment is deemed to represent organic brain syndrome.

The Board accordingly finds that one of the three criteria 
enunciated by the Court in Caluza - the presence of a current 
disability - has been satisfied.  Under Caluza, however, all 
three criteria must be met.  The medical evidence does not 
demonstrate that organic brain syndrome, or any disability or 
problem that has been deemed to be a precursor or underlying 
cause of organic brain syndrome, was manifested during the 
veteran's active service; to the contrary, these records are 
devoid of any reference to an organic brain problem, or to 
any vascular disorder such as hypertension.  The report of 
the veteran's separation medical examination, dated in June 
1967, shows that he was clinically evaluated as normal in all 
relevant aspects, with a blood pressure reading of 132/72, 
and does not cite any inservice history of complaints or 
problems that could or have been related to organic brain 
syndrome.  


Concomitantly, the private medical records dated in 1989 that 
indicate the presence of cerebral vascular problems do not 
show that this disorder had been manifested until that year.  
In addition, these records do not show that hypertension, 
which the veteran contends is an underlying cause of his 
organic brain syndrome, was manifested until many years 
following his separation from his last period of active 
service; rather, these records show that he indicated in 1989 
that he had been hypertensive for no more than five years.  
Accordingly, the statutory and regulatory provisions whereby 
organic brain syndrome(or hypertension) may be presumed to 
have been incurred in service when manifested to a 
compensable degree within one year after separation therefrom 
are not for application.  It must further be noted that these 
records do not demonstrate that the initial presence of 
organic brain syndrome in 1989 was in any manner related to 
active service that had concluded 22 years previously; see 
38 C.F.R. § 3.303(d) (1999). 

Moreover, the evidence does not demonstrate that the 
manifestation of organic brain syndrome, or any of the 
disorders that could be considered precursors or underlying 
causes of that disability, are the result of inservice 
exposure to Agent Orange.  The medical record does not 
contain any findings to that effect.  The veteran's 
contentions are therefore no more than unsupported 
conjecture.  In the absence of evidence indicating that 
either he, or those persons who have been raising contentions 
on his behalf, have the medical training and expertise 
requisite to proffer clinical findings, these contentions are 
of no probative value.  Moray v. Brown, 5 Vet. App. 211, 214 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Finally, it must be pointed out that neither organic brain 
syndrome nor hypertension is identified as a disability for 
which service connection can be granted based on exposure to 
Agent Orange.  38 C.F.R. § 3.309(e) (1999).  See also 64 FR 
59232-59243, Nov. 2, 1999, wherein it was determined by VA 
that a presumption of 

service connection based on exposure to herbicides used in 
the Republic of Vietnam during the Vietnam War is not 
warranted for, inter alia, circulatory disorders. 

In summary, the medical evidence does not demonstrate that 
organic brain syndrome was manifested during the veteran's 
active service, or that it statutorily can be presumed to 
have been so manifested, to include as a result of exposure 
to Agent Orange.  The veteran's claim for service connection 
for that disability is accordingly found to be not well 
grounded.

III.  Conclusion

The Board must reiterate that the Court has held that a well-
grounded claim requires satisfaction of criteria that include 
the presence of a current disability.  As indicated above, 
the Board, in the case at hand, has found that the evidence 
does not demonstrate that PTSD is so manifested.  In 
addition, the Court has held that a current disability must 
have been manifested during service, and that there is a 
nexus between service and the current disorder.  In the 
instant case, the Board has also found that organic brain 
syndrome, while currently manifested, was not present during 
service (or can be presumed to have been present during 
service), and that there is no nexus or link between service 
and the fact that it is manifested at this time.  The Board 
must therefore conclude that the veteran has not submitted 
evidence sufficient to justify a belief by a fair and 
impartial individual at this time that service connection for 
PTSD or organic brain syndrome could be granted, as is 
required under the provisions of 38 U.S.C.A. § 5107(a) (West 
1991).  See also Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 
(1992).  The Board accordingly finds that the veteran's 
claims for service connection for these disorders are not 
well grounded and are therefore denied, in accordance with 
the Court's decision in Edenfield.

The Board also notes that the Court has held that, when a 
claimant fails to submit a well-grounded claim under 
38 U.S.C.A. § 5107(a) (West 1991), VA has a duty 

under 38 U.S.C.A. § 5103(a) (West 1991) to advise the 
claimant of the evidence required to complete his or her 
application, in circumstances in which the claimant has 
referenced other known and existing evidence.  Robinette v. 
Brown, 8 Vet. App. 69 (1995); see also Epps v. Brown, 9 Vet. 
App. 341 (1996) and McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997) (per curiam).  In the case at hand, the Board 
notes that the veteran has not indicated that any such 
evidence is available.  The Board must point out that its 
duty to assist the veteran in the development of his claim, 
as stipulated in 38 U.S.C.A. § 5107(a) (West 1991), does not 
arise until a claim is shown to be well grounded.  The Board 
must also point out that the veteran is free to submit new 
and material evidence, and reopen his claims for service 
connection for PTSD and organic brain syndrome, at any time.


ORDER

Service connection for PTSD is denied.  Service connection 
for organic brain syndrome, to include service connection due 
to Agent Orange exposure, is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

